No. 366-81876-2014

THE STATE OF TEXAS                               IN THE 366TH DISTRICT
                                                                FILED IN
                                                           5th COURT OF APPEALS
                                                               DALLAS, TEXAS
            v.                                  COURT    OF1/4/2016 3:49:45 PM
                                                                 LISA MATZ
JOHN TURNER GRAY                                COLLIN   COUNTY,Clerk TEXAS.



                               NOTICE OF APPEAL

COMES NOW JOHN TURNER GRAY, DEFENDANT, respectfully giving
                  '
Notice of Appeal that he desires to appeal from the final· judgment of
                                                               i   ii:m""EWCfi!l
conviction in the above styled and numbered cause that was &i!iJROO by the

court on the   h day of November 2015.      John Turner Gray appeals to the

51h Court of Appeals.




                         FILED
                      15 NOll 18 PM 4: 32
                  ANDREA STROH THOMPSON
                      DISTRICT CLERK   '
                   COLL C UIHY. TEXAS
                                                              SCANNED